DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated May 28, 2021 in response to a non-final office action. Claims 1, 3-6, 8-14, 20- 24, 26-3 1, 35, 36, 38-41, 43, 46-49, 55, 56, 58-66, and 70 have been amended, claims 2, 22, 37, and 57 have been cancelled, and no new claims are added.  Claims 1, 3-21, 23-36, 38-56, and 58-70 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments filed May 28, 2021 have been fully considered but they are not persuasive for the following reasons: 

Applicant’s Argument:
Regarding Claims 1 and 15 (35 USC § 103): The Applicant argues in substance “Applicant submits that Iyer fails to teach each and every element of the claims. For example, Applicant submits that Iyer fails to teach "determining whether to transmit a sounding reference signal (SRS) using a discrete Fourier transform (DFT) spread orthogonal frequency domain multiplexing (DFT-S-OFDM) waveform or a cyclic prefix orthogonal frequency domain multiplexing (CP-OFDM) waveform, wherein the determining comprises determining to use a same waveform used for an uplink transmission by the UE in a same slot or a same bandwidth part as the SRS," as recited in claim 1 and similar features recited in claim 36.”

Examiner’s Response:
The Examiner respectively disagrees.  The claim limitation states determining whether to transmit a sounding reference signal (SRS) using a discrete Fourier transform (DFT) spread orthogonal frequency domain multiplexing (DFT-S-OFDM) waveform or a cyclic prefix orthogonal frequency domain multiplexing (CP-OFDM) waveform, wherein the determining comprises determining to use a same waveform used for an uplink transmission by the UE in a same slot or a same bandwidth part as the SRS; 
Iyer: [0212-0214] teaches "the waveform ( CP-OFDM or DFT-S-OFDM) is assigned to a UE by the network [i.e. the waveform determination]. Here, the NR-Node makes the decision for the UE on which waveform to use. NR-Node can decide the waveform for the UE based on feedback from UE (such as beam or cell measurements or CQI) or from SRS or other RS on the UL", and [0008] "The frame structure includes a transmission bandwidth, which includes a timeslot for control and data signaling...Further, a fixed time slot includes a beam having a sounding reference signal" interpreted as the waveform directed by the NR-Node is used for the UL where the SRS is in the same slot.  Therefore, the rejection remains with the explanation within.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Objections
Claim 55 is objected to because of the following informalities: The limitation should be determine whether to apply the CLPC command to the power control adjustment state to avoid an antecedent basis issue. Appropriate correction by the Applicant is required for all informalities.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1, 3, 5-6, 8, 10-16, 21, 23, 26-31, 36, 38, 40-41, 43, 46-51, 56, 58, and 61-66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iyer, et al. (hereafter Iyer), US Patent Publication 2019/0261380 A1.

Regarding Claim 1, Iyer teaches A method for wireless communications by a user equipment (UE), comprising: determining whether to transmit a sounding reference signal (SRS) using a discrete Fourier transform (DFT) spread orthogonal frequency domain multiplexing (DFT-S-OFDM) waveform or a cyclic prefix orthogonal frequency domain multiplexing (CP-OFDM) waveform, wherein the determining comprises determining to use a same waveform used for an uplink transmission by the UE in a same slot or a same bandwidth part as the SRS; (Iyer: [0212-0214] "the waveform ( CP-OFDM or DFT-S-OFDM) is assigned to a UE by the network. Here, the NR-Node makes the decision for the UE on which waveform to use. NR-Node can decide the waveform for the UE based on feedback from UE (such as beam or cell measurements or CQI) or from SRS or other RS on the UL", and [0008] "The frame structure includes a transmission bandwidth, which includes a timeslot for control and data signaling...Further, a fixed time slot includes a beam having a sounding reference signal" interpreted as the waveform directed by the NR-Node is used for the UL where the SRS is in the same slot);
and transmitting the SRS using the determined waveform. (Iyer: [0239] "The NR -SRS transmit at the different port may be transmitted at the same or different CP-OFDM/DFT-S-OFDM symbol and can be associated with a specific numerology. In FIG. 26, NR -SRS set up at different transmission port is configured to transmit at different CP-OFDM/DFT-S-OFDM symbol").

Regarding Claim 3, The method of claim 1, Iyer teaches wherein the determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform further comprises determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform based on a number of antenna ports used in transmitting the SRS.  (Iyer: [0239-0241] "if a UE can support up to 8 ports and the RRC configuration parameters srs-TxAntennaPorts is set to [1, 2, 3, 4], then UE can transmit NR -SRS to ports 1, 2, 3 and 4. The active port number may be dynamic signaling via DL DCI. In an instance, if the configuration parameter srs-TxAntennaPorts is set to [1, 2, 3, 4] and NR configure the transmission active port as [1, 3, 4] at a certain SRS transmission subframe then the UE transmit the NR -SRS on port [1, 3, 4] only. If there is no DL DCI is involved in the transmission port configuration then the UE can transmit the NR -SRS based on the RRC configuration ports setup. The NR -SRS transmit at the different port may be transmitted at the same or different CP-OFDM/DFT-S-OFDM symbol and can be associated with a specific numerology. In FIG. 26, NR -SRS set up at different transmission port is configured to transmit at different CP-OFDM/DFT-S-OFDM symbol. Similarly, when there is a precoded or beamforming involved in the NR -SRS, the V.sub.D, V.sub.P and V.sub.T can be properly design to meet the precoding or beamforming requirement. The V.sub.A can be decided from the SRS port mapping configuration. In short, the following NR -SRS port mapping methods can be used: 1. NR -SRS set up at the different transmission port may be configured to transmit at different CP-OFDM/DFT-S-OFDM symbol and can be associated with a specific numerology").

Regarding Claim 5, The method of claim 1, Iyer teaches wherein the determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform further comprises determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform based on a component carrier (CC) or a bandwidth part used to transmit the SRS. (Iyer: [0232-0233] "The following solutions can address NR -SRS signaling aspects when multiple numerologies are supported simultaneously in a carrier....Certain OFDM symbols or portions of the OFDM symbols may be reserved in a cell-wide or beam-wide manner for transmitting NR -SRS in each supported numerology. In FIG. 21, the network divides the transmission BW into two numerologies. Numerology 1 supports 15 KHz subcarrier spacing and Numerology 2 supports 60 KHz subcarrier spacing. Within the bandwidth assigned to each numerology, NR -SRS transmission will have the same numerology").

Regarding Claim 6, The method of claim 1, Iyer teaches wherein the determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform further comprises determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform based on a number of component carriers (CCs) or bandwidth parts used to transmit the SRS. (Iyer: [0211] "When resource hopping is used, the UE may transmit within one or more subbands and the hopping resources may not occupy the entire bandwidth").

Regarding Claim 8, The method of claim 6, Iyer teaches wherein the determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform further comprises determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform based on a number of CCs (subbands) in a same frequency band. (Iyer: [0211] "When resource hopping is used, the UE may transmit within one or more subbands and the hopping resources may not occupy the entire bandwidth").

Regarding Claim 10, The method of claim 6, Iyer teaches wherein the DFT-S-OFDM waveform or the CP-OFDM waveform is configured for physical uplink shared channels (PUSCHs) in each bandwidth part and the determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform further comprises determining to transmit the SRS using the DFT-S-OFDM waveform. (Iyer: [0146-014] "DM-RS are only transmitted within the RBs specifically assigned for PUSCH/PUCCH transmission and are spanning the same frequency range as the corresponding physical channel...UL Sounding Reference Signals ( SRS): SRS is used by the base station for CSI estimation for supporting uplink channel-dependent scheduling and link adaptation. SRS are also used for the base station to obtain CSI estimation for DL under the case of channel reciprocity").

Regarding Claim 11, The method of claim 6, Iyer teaches wherein the determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform further comprises determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform based on a number of bandwidth parts (subbands) in a same frequency band. (Iyer: [0211] "When resource hopping is used, the UE may transmit within one or more subbands and the hopping resources may not occupy the entire bandwidth").

Regarding Claim 12, The method of claim 1, Iyer teaches wherein the UE is configured with one or more bandwidth parts within a system bandwidth and the determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform further comprises determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform based on a bandwidth part used to transmit the SRS. (Iyer: [0211-0212] "FIG. 13 shows example of resource allocation for UL transmission for CP-OFDM or DFTS-OFDM within a subband. Here one or more subbands are allocated to the UE within which the UE is provided its UL grant. Similarly, for UL grantless transmission, a subband of frequencies may be indicated to a UE to transmit its grantless signal. When resource hopping is used, the UE may transmit within one or more subbands and the hopping resources may not occupy the entire bandwidth. In an embodiment, it is envisaged that the waveform ( CP-OFDM or DFT-S-OFDM) is assigned to a UE by the network. Here, the NR-Node makes the decision for the UE on which waveform to use. NR-Node can decide the waveform for the UE based on feedback from UE (such as beam or cell measurements or CQI) or from SRS or other RS on the UL").

Regarding Claim 13, The method of claim 1, Iyer teaches wherein the determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform further comprises determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform based on a slot in which the SRS is to be transmitted.  (Iyer: [0008] "The frame structure includes a transmission bandwidth, which includes a timeslot for control and data signaling. The timeslot has a first numerology and a second numerology. The first numerology supports a first subcarrier spacing. The second numerology supports a second subcarrier spacing. Further, a fixed time slot includes a beam having a sounding reference signal").

Regarding Claim 14, The method of claim 1, Iyer teaches wherein the determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform further comprises determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform based on an indication received from a base station (BS) (NR-Node). (Iyer: [0212-0214] "the waveform ( CP-OFDM or DFT-S-OFDM) is assigned to a UE by the network. Here, the NR-Node makes the decision for the UE on which waveform to use. NR-Node can decide the waveform for the UE based on feedback from UE (such as beam or cell measurements or CQI) or from SRS or other RS on the UL" where [0061] "The mechanisms discussed herein may be conducted at the NR-node, Transmission and Reception Point (TRP) or Remote Radio Head (RRH)" as known in the art are base stations).

Regarding Claim 15, The method of claim 14, Iyer teaches further comprising: receiving the indication via layer one (L1) signaling (PDCCH). (Iyer: [0213] "In an embodiment, it is envisaged that the waveform ( CP-OFDM or DFT-S-OFDM) is assigned to a UE by the network. Here, the NR-Node makes the decision for the UE on which waveform to use. NR-Node can decide the waveform for the UE based on feedback from UE (such as beam or cell measurements or CQI) or from SRS or other RS on the UL. The configuration of the waveform may be done in the following ways: 1. Dynamically through DL-control signaling (DCl/PDCCH) (DCI may support multiple formats which may explicitly indicate the waveform or the DCI may have to be blindly decoded for either possibility of the waveform)").

Claim 16, The method of claim 14, Iyer teaches wherein the indication comprises a semi-persistent configuration and the method further comprises: receiving the semi-persistent configuration via at least one of layer one (L1) signaling, layer 2 (L2) signaling, or radio resource control (RRC) signaling. (Iyer: [0210] "the UE may be configured to transmit within a subband rather than the entire bandwidth to limit the amount of front end and receiver processing. Accordingly the UL resources would be constrained within a subband. The subband may be preconfigured semi-statically through RRC or MAC CE updates or specified dynamically through the UL grant").

Regarding Claim 21, Iyer teaches A method for wireless communications by a base station (BS) (NR-Node), comprising: determining whether a user equipment (UE) is to transmit a sounding reference signal (SRS) using a discrete Fourier transform (DFT) spread orthogonal frequency domain multiplexing (DFT-S-OFDM) waveform or a cyclic prefix orthogonal frequency domain multiplexing (CP-OFDM) waveform; (Iyer: [0212-0214] "the waveform ( CP-OFDM or DFT-S-OFDM) is assigned to a UE by the network. Here, the NR-Node makes the decision for the UE on which waveform to use. NR-Node can decide the waveform for the UE based on feedback from UE (such as beam or cell measurements or CQI) or from SRS or other RS on the UL...");
sending an indication of the determined waveform to the UE; (Iyer: [0212-0214] "...The configuration of the waveform may be done [sent to UE] in the following ways: 1. Dynamically through DL-control signaling (DCl/PDCCH) (DCI may support multiple formats which may explicitly indicate the waveform or the DCI may have to be blindly decoded for either possibility of the waveform); and 2. Semi-static through RRC and MAC CE");
and processing the SRS, based on the determined waveform. (Iyer: [0147] "UL Sounding Reference Signals ( SRS): SRS is used by the base station for CSI estimation for supporting uplink channel-dependent scheduling and link adaptation. SRS are also used for the base station to obtain CSI estimation for DL under the case of channel reciprocity").

Regarding Claim 23, The method of claim 21, Iyer teaches wherein sending the indication of the determined waveform further comprises sending an indication of a number of antenna ports (srs-TxAntennaPorts) to be used by the UE in transmitting the SRS. (Iyer: [0239] "if a UE can support up to 8 ports and the RRC configuration parameters srs-TxAntennaPorts is set to [1, 2, 3, 4], then UE can transmit NR -SRS to ports 1, 2, 3 and 4. The active port number may be dynamic signaling via DL DCI. In an instance, if the configuration parameter srs-TxAntennaPorts is set to [1, 2, 3, 4] and NR configure the transmission active port as [1, 3, 4] at a certain SRS transmission subframe then the UE transmit the NR -SRS on port [1, 3, 4] only. If there is no DL DCI is involved in the transmission port configuration then the UE can transmit the NR -SRS based on the RRC configuration ports setup. The NR -SRS transmit at the different port may be transmitted at the same or different CP-OFDM /DFT-S-OFDM symbol and can be associated with a specific numerology. In FIG. 26, NR -SRS set up at different transmission port is configured to transmit at different CP-OFDM /DFT-S-OFDM symbol").

Regarding Claim 26, The method of claim 21, Iyer teaches wherein sending the indication of the determined waveform further comprises sending a component carrier (CC) or a bandwidth part used to transmit the SRS. (Iyer: [0232-0233] "The following solutions can address NR -SRS signaling aspects when multiple numerologies are supported simultaneously in a carrier....Certain OFDM symbols or portions of the OFDM symbols may be reserved in a cell-wide or beam-wide manner for transmitting NR -SRS in each supported numerology. In FIG. 21, the network divides the transmission BW into two numerologies. Numerology 1 supports 15 KHz subcarrier spacing and Numerology 2 supports 60 KHz subcarrier spacing. Within the bandwidth assigned to each numerology, NR -SRS transmission will have the same numerology").

Regarding Claim 27, The method of claim 21, Iyer teaches wherein sending the indication of the determined waveform further comprises sending a number of component carriers (CCs) or bandwidth parts used to transmit the SRS.  (Iyer: [0211] "Here one or more subbands are allocated to the UE within which the UE is provided its UL grant. Similarly, for UL grantless transmission, a subband of frequencies may be indicated to a UE to transmit its grantless signal").

Regarding Claim 28, The method of claim 21, Iyer teaches wherein the UE is configured with one or more bandwidth parts within a system bandwidth and sending the indication of the determined waveform further comprises indicating a bandwidth part to be used to transmit the SRS. (Iyer: [0210] "the UE may be configured to transmit within a subband rather than the entire bandwidth to limit the amount of front end and receiver processing. Accordingly the UL resources would be constrained within a subband").

Regarding Claim 29, The method of claim 21, Iyer teaches wherein sending the indication of the determined waveform further comprises indicating a slot in which the UE is to transmit the SRS. (Iyer: [0008] "The frame structure includes a transmission bandwidth, which includes a timeslot for control and data signaling. The timeslot has a first numerology and a second numerology. The first numerology supports a first subcarrier spacing. The second numerology supports a second subcarrier spacing. Further, a fixed time slot includes a beam having a sounding reference signal").

Claim 30, The method of claim 21, Iyer teaches wherein sending the indication of the determined waveform further comprises sending the indication via layer one (L1) signaling (PDCCH). (Iyer: [0213] "In an embodiment, it is envisaged that the waveform ( CP-OFDM or DFT-S-OFDM) is assigned to a UE by the network. Here, the NR-Node makes the decision for the UE on which waveform to use. NR-Node can decide the waveform for the UE based on feedback from UE (such as beam or cell measurements or CQI) or from SRS or other RS on the UL. The configuration of the waveform may be done in the following ways: 1. Dynamically through DL-control signaling (DCl/PDCCH) (DCI may support multiple formats which may explicitly indicate the waveform or the DCI may have to be blindly decoded for either possibility of the waveform)").

Regarding Claim 31, The method of claim 21, Iyer teaches wherein sending the further indication comprises sending a semi-persistent configuration via at least one of layer one (L1), layer 2 (L2) signaling, or radio resource control (RRC) signaling. (Iyer: [0210] "the UE may be configured to transmit within a subband rather than the entire bandwidth to limit the amount of front end and receiver processing. Accordingly the UL resources would be constrained within a subband. The subband may be preconfigured semi-statically through RRC or MAC CE updates or specified dynamically through the UL grant").

Regarding Claim 36, Iyer teaches An apparatus for wireless communications (UE), comprising: a processor (Fig. 36B, processor 118) configured to: determine whether to transmit a sounding reference signal (SRS) using a discrete Fourier transform (DFT) spread orthogonal frequency domain multiplexing (DFT-S-OFDM) waveform or a cyclic prefix orthogonal frequency domain multiplexing (CP-OFDM) waveform, wherein the processor is configured to determine whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform by determining to use a same waveform used for an uplink transmission by the apparatus in a same slot or a same bandwidth part as the SRS; (Iyer: [0212-0214] "the waveform ( CP-OFDM or DFT-S-OFDM) is assigned to a UE by the network. Here, the NR-Node makes the decision for the UE on which waveform to use. NR-Node can decide the waveform for the UE based on feedback from UE (such as beam or cell measurements or CQI) or from SRS or other RS on the UL", and [0008] "The frame structure includes a transmission bandwidth, which includes a timeslot for control and data signaling...Further, a fixed time slot includes a beam having a sounding reference signal" interpreted as the waveform directed by the NR-Node is used for the UL where the SRS is in the same slot);
and cause the apparatus to transmit the SRS using the determined waveform; and a memory coupled with the processor. (Iyer: [0239] "The NR -SRS transmit at the different port may be transmitted at the same or different CP-OFDM/DFT-S-OFDM symbol and can be associated with a specific numerology. In FIG. 26, NR -SRS set up at different transmission port is configured to transmit at different CP-OFDM/DFT-S-OFDM symbol").

Regarding claims 38, 40-41, 43, and 46-51, they are substantially the same as claims 3, 5-6, 8, and 10-16 except claims 38, 40-41, 43, and 46-51 being functions performed in an apparatus for wireless communications whereas claims 3, 5-6, 8, and 10-16 being a method.  As such, claims 38, 40-41, 43, and 46-51 are rejected under the same reasoning as claims 3, 5-6, 8, and 10-16.

Regarding Claim 56, Iyer teaches An apparatus (NR-Node) for wireless communications, comprising: a processor (Fig. 36B, 118) configured to: determine a waveform via which a user equipment (UE) is to transmit a sounding reference signal (SRS), wherein the processor is configured to determine the waveform by determining whether the UE is to transmit the SRS using a discrete Fourier transform (DFT) spread orthogonal frequency domain multiplexing (DFT-S-OFDM) waveform or a cyclic prefix orthogonal frequency domain multiplexing (CP-OFDM) waveform; (Iyer: [0212-0214] "the waveform ( CP-OFDM or DFT-S-OFDM) is assigned to a UE by the network. Here, the NR-Node makes the decision for the UE on which waveform to use. NR-Node can decide the waveform for the UE based on feedback from UE (such as beam or cell measurements or CQI) or from SRS or other RS on the UL, and [0008] "The frame structure includes a transmission bandwidth, which includes a timeslot for control and data signaling...Further, a fixed time slot includes a beam having a sounding reference signal" interpreted as the waveform directed by the NR-Node is used for the UL where the SRS is in the same slot);
cause the apparatus to send an indication of the determined waveform to the UE, wherein the indication comprises an indication of a same waveform to be used for an uplink transmission by the UE in a same slot or a same bandwidth part as the SRS; (Iyer: [0212-0214] "...The configuration of the waveform may be done [sent to UE] in the following ways: 1. Dynamically through DL-control signaling (DCl/PDCCH) (DCI may support multiple formats which may explicitly indicate the waveform or the DCI may have to be blindly decoded for either possibility of the waveform); and 2. Semi-static through RRC and MAC CE");
and process the SRS, based on the determined waveform; and a memory coupled with the processor. (Iyer: [0147] "UL Sounding Reference Signals ( SRS): SRS is used by the base station for CSI estimation for supporting uplink channel-dependent scheduling and link adaptation. SRS are also used for the base station to obtain CSI estimation for DL under the case of channel reciprocity").

Regarding claims 58 and 61-66, they are substantially the same as claims 21, 23 and 26-31 except claims 58 and 61-66 being functions performed in an apparatus for wireless communications  being a method.  As such, claims 58 and 61-66 are rejected under the same reasoning as claims 21, 23 and 26-31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 4, 24-25, 39, and 59-60 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Iyer, et al. (hereafter Iyer), US Patent Publication 2019/0261380 A1 in view of Onggosanusi, et al. (hereafter Onggosanusi) US Patent Publication 2017/0311296 A1.

Regarding Claim 4, The method of claim 1, Iyer does not explicitly teach wherein the determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform further comprises: determine to use the DFT-S-OFDM waveform if the number of antenna ports is lower than a threshold; and determine to use the CP-OFDM waveform if the number of antenna ports is greater than or equal to the threshold.
However, Onggosanusi does teach wherein the determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform further comprises:  determine to use the DFI'-S-OFDM waveform if the number of antenna ports is lower than a threshold; and determine to use the CP-OFDM waveform if the number of antenna ports is greater than or equal to the threshold. (Onggosanusi: [0181] "an UL transmission can support both OFDM (CP-OFDM, that is. OFDM with cyclic prefix) and DFT-S-OFDM (DFT-spread OFDM) where DFT-S-OFDM is used for single-stream transmission", and [0189] "For all the above embodiments, whenever a single-stream transmission is used, either transmit diversity or a single-port transmission can be used" interpreted that DFT-S-OFDM when the number of antenna ports is less than 2, and CP-OFDM is used when the number of antenna ports is greater than 1).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Iyer to include the teachings of Onggosanusi in order to determine whether to use DFT-S-OFDM or CP-OFDM for transmitting SRS based on a number of antenna ports (Onggosanusi: [0181]).

Regarding Claim 24, The method of claim 23, Iyer teaches using the RRC srs-TxAntennaPorts parameter to indicate the number of ports for SRS, but does not explicitly teach wherein sending the indication of the determined waveform further comprises: sending an indication that the UE is to use the DFT-S-OFDM waveform if the number of antenna ports is lower than a threshold; and sending an indication that the UE is to use the CP-OFDM waveform if the number of antenna ports is greater than or equal to the threshold.
However, Onggosanusi does teach wherein sending the indication of the determined waveform further comprises: sending an indication (srs-TxAntennaPorts) that the UE is to use the DFT-S-OFDM waveform if the number of antenna ports is lower than a threshold; and sending an indication that the UE is to use the CP-OFDM waveform if the number of antenna ports is greater than or equal to the threshold. (Onggosanusi: [0181] "an UL transmission can support both OFDM (CP-OFDM, that is. OFDM with cyclic prefix) and DFT-S-OFDM (DFT-spread OFDM) where DFT-S-OFDM is used for single-stream transmission", and [0189] "For all the above embodiments, whenever a single-stream transmission is used, either transmit diversity or a single-port transmission can be used" interpreted that DFT-S-OFDM when the number of antenna ports is less than 2, and CP-OFDM is used when the number of antenna ports is greater than 1).
The rational and motivation for adding this teaching of Onggosanusi is the same as for Claim 4.

Regarding Claim 25, The method of claim 24, the combination of Iyer and Onggosanusi teaches further comprising: sending an indication of the threshold (srs-TxAntennaPorts) to the UE.  (Iyer: [0239] "if a UE can support up to 8 ports and the RRC configuration parameters srs-TxAntennaPorts is set to [1, 2, 3, 4], then UE can transmit NR -SRS to ports 1, 2, 3 and 4. The active port number may be dynamic signaling via DL DCI").

Regarding claim 39, is substantially the same as claim 4 except claim 39 being functions performed in an apparatus for wireless communications whereas claim 4 being a method.  As such, claim 39 is rejected under the same reasoning as claim 4.

Regarding claims 59-60, is substantially the same as claims 24-25 except claims 59-60 being functions performed in an apparatus for wireless communications whereas claims 24-25 being a method.  As such, claims 59-60 is rejected under the same reasoning as claims 24-25.

Claims 7 and 42 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Iyer, et al. (hereafter Iyer), US Patent Publication 2019/0261380 A1 in view of Papasakellariou, et al. (hereafter Papasakellariou) US Patent Publication 2011/0299500 A1.

Regarding Claim 7, The method of claim 1, Iyer does not explicitly teach wherein the DFT-S-OFDM waveform or the CP-OFDM waveform is configured for physical uplink shared channels (PUSCHs) in each CC and the determination comprises determining to transmit the SRS using the DFT-S-OFDM waveform.
However, Papasakellariou does teach wherein the DFT-S-OFDM waveform or the CP-OFDM waveform is configured for physical uplink shared channels (PUSCHs) in each CC (Papasakellariou: [0019-0020] "The data code rate R for the initial PUSCH transmission of the same TB is defined as in Equation (2): R = ( r = 0 C - 1 K r ) / ( Q m M sc PUSCH - initial N symb PUSCH - initial ) ( 2 ) ##EQU00002## where C is a total number of data code blocks of the TB, K.sub.r is a number of bits for data code block number r, and M.sub.sc.sup.PUSCH-initial and N.sub.symb.sup.PUSCH-initial are respectively a PUSCH BW (number of sub -carriers) and a number of DFT-S-OFDM symbols"),
and the determination comprises determining to transmit the SRS using the DFT-S-OFDM waveform. (Papasakellariou:[0013, Fig. 2] "The PUSCH transmission is assumed to be over clusters of contiguous REs in accordance to the DFT Spread Orthogonal Frequency Division Multiple Access (DFT-S-OFDMA) method for signal transmission over one cluster 295A (also known as Single-Carrier Frequency Division Multiple Access (SC-FDMA)), or over multiple non-contiguous clusters 295B").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Iyer to include the teachings of Papasakellariou in order to configure PUSCHs  for DFT-S-OFDM or CP-OFDM waveforms in each cluster of subcarriers (Papasakellariou: [0019-0020, 0013]).

claim 42, is substantially the same as claim 7 except claim 42 being functions performed in an apparatus for wireless communications whereas claim 7 being a method.  As such, claim 42 is rejected under the same reasoning as claim 7.

Claims 9 and 44 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Iyer, et al. (hereafter Iyer), US Patent Publication 2019/0261380 A1 in view of Onggosanusi, et al. (hereafter Onggosanusi) US Patent Publication 2017/0311296 A1, and in further view of Takeda, et al. (hereafter Takeda) US Patent Publication 2019/0215824 A1.

Regarding Claim 9, The method of claim 1, Iyer does not explicitly teach wherein the determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform further comprises: determining to use the DFT-S-OFDM waveform if the number of CCs in the same frequency band is less than a threshold.
However, Onggosanusi does teach wherein the determining whether to transmit the SRS using the DFT-S-OFDM waveform or the CP-OFDM waveform further comprises: determining to use the DFT-S-OFDM waveform if the number of CCs in the same frequency band is less than a threshold (<2); (Onggosanusi: [0188] "For all the above embodiments, whenever DFT-S-OFDM is used, a single-carrier version of DFT-S-OFDM (single-carrier FDMA. SC-FDMA) where a UE is configured to transmit on a set of contiguous PRBs can be used", thus, the threshold is 2).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Iyer to include the teachings of Onggosanusi in order to determine whether to use DFT-S-OFDM for transmitting SRS based on a number of CC (Onggosanusi: [0188]).
and determining to use the CP-OFDM waveform if the number of CCs in the same band is greater than or equal to the threshold.
However, Takeda does teach and determining to use the CP-OFDM waveform if the number of CCs in the same band is greater than or equal to the threshold (>0). (Takeda: [0097] "the CP-OFDM scheme may be used to transmit UCI in the first UL control channel field. According to the CP-OFDM scheme, UCI may be modulated and spread in the frequency domain, and reference signals (for example, the demodulation reference signal (DM-RS) for UCI) may be frequency-division-multiplexed with UCI by a given frequency resource unit (for example, by one or more subcarrier)"). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Iyer and Onggosanusi to include the teachings of Takeda in order to determine whether to use CP-OFDM for transmitting SRS based on a number of CC (Takeda: [0097]).

Regarding claim 44, is substantially the same as claim 9 except claim 44 being functions performed in an apparatus for wireless communications whereas claim 9 being a method.  As such, claim 44 is rejected under the same reasoning as claim 9.

Claims 17-18 and 52-53 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Iyer, et al. (hereafter Iyer), US Patent Publication 2019/0261380 A1 in view of Lin, et al. (hereafter Lin) US Patent Publication 2019/0297582 A1.

Claim 17, The method of claim 1, Iyer does not explicitly teach further comprising: determining, based on a set of open-loop power control (OLPC) parameters, a transmit power, wherein transmitting the SRS comprises transmitting the SRS at the determined transmit power.
However, Lin does teach further comprising: determining, based on a set of open-loop power control (OLPC) parameters, a transmit power (target power control parameter), wherein transmitting the SRS comprises transmitting the SRS at the determined transmit power. (Lin: [0067-071] "a terminal device determines, according to received uplink power control information transmitted by a network device, a target power control parameter corresponding to a target uplink multiple access mode...as an example, the target open loop power control parameter includes at least one of the following parameters: an uplink target receiving power, a path loss factor, and a Sounding Reference Signal ("SRS" for short) power adjustment value").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Iyer to include the teachings of Lin in order to use an open-loop power control transmit power parameter to transmit the SRS using DFT-S-OFDM or CP-OFDM waveforms. (Lin: [0060]).

Regarding Claim 18, The method of claim 17, Iyer does not explicitly teach further comprising: configuring a first set of OLPC parameters for use with DFT-S-OFDM waveform SRS; configuring a second set of OLPC parameters for use with CP-OFDM waveform SRS; and determining to use the first set of OLPC parameters or the second set of OLPC parameters based on the determined waveform.
However, Lin does teach further comprising: configuring a first set of OLPC parameters for use with DFT-S-OFDM waveform SRS; (Lin; [0060] "Uplink transmission in the LTE system only supports a Discrete Fourier Transform Spread Orthogonal Frequency Division Multiplexing ("DFT-S-OFDM" for short) multiple access mode, and only a set of uplink power control parameters needs to be configured on the network side for the uplink transmission...");
configuring a second set of OLPC parameters for use with CP-OFDM waveform SRS; (Lin: [0060] "however, two uplink multiple access modes (or called as "uplink waveforms") are currently introduced in the uplink transmission in the present 5G system: a DFT-S-OFDM multiple access mode and a Cyclic Prefix ("CP" for short)-OFDM multiple access mode. The former can only be used for uplink single-layer transmission, and the latter can be used for uplink single-layer or multilayer transmission", where [0072] "In an embodiment, as an example, the target open loop power control parameter includes at least one of the following parameters: an uplink target receiving power, a path loss factor, and a Sounding Reference Signal ("SRS" for short) power adjustment value");
and determining to use the first set of OLPC parameters or the second set of OLPC parameters based on the determined waveform.  (Lin: [0060] "Which multiple access mode the terminal device uses can be configured by the network side according to uplink channel quality of the terminal").
The rational and motivation for adding this teaching of Lin is the same as for Claim 17.

Regarding claims 52-53 they are substantially the same as claims 17-18 except claims 52-53 being functions performed in an apparatus for wireless communications whereas claims 17-18 being a method.  As such, claims 52-53 are rejected under the same reasoning as claims 17-18.

Claims 19-20, 32-35, 54-55, and 67-70 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Iyer, et al. (hereafter Iyer), US Patent Publication 2019/0261380 A1 in view of Ryu, et al. (hereafter Ryu) US Patent Publication 2019/0268852 A1.

Claim 19, The method of claim 1, Iyer does not explicitly teach further comprising: determining, based on a received closed-loop power control (CLPC) command, a transmit power, wherein transmitting the SRS comprises transmitting the SRS at the determined transmit power.
However, Ryu does teach further comprising: determining, based on a received closed-loop power control (CLPC) command, a transmit power, wherein transmitting the SRS comprises transmitting the SRS at the determined transmit power (.DELTA.1 [dB]). (Ryu: [0197] "the terminal may perform transmission by adding power to a transmission power value calculated by the terminal itself through Equation 1-a or Equation 1-e as much as .DELTA.1 [dB]. At this time, the instruction to use the DFT-S-OFDM and the value of .DELTA.1 [dB] may be configured by the base station through the common RRC signaling, dedicated RRC signaling, or DCI as mentioned above....As another example,...the instruction to use the CP-OFDM and the value of .DELTA.2 [dB] may be configured by the base station through the common RRC signaling, dedicated RRC signaling, or DCI as mentioned above", and [0157] "the base station may appropriately use a closed-loop power control value...The base station may predict uplink PL in which the transmission beam of the terminal and the reception beam of the base station (that is, GUL) are reflected by using an uplink data channel, uplink control channel, or uplink control signal (e.g., sounding reference signal, demodulation reference signal, or the like) of the terminal").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Iyer to include the teachings of Ryu in order to use a closed-loop power control transmit power parameter to transmit the SRS using DFT-S-OFDM or CP-OFDM waveforms. (Ryu: [0197]).

Regarding Claim 20, The method of claim 19, Iyer does not explicitly teach further comprising: receiving the CLPC command; maintaining a power control adjustment state for DFT-S-OFDM waveform SRS; and another power control adjustment state for CP-OFDM waveform SRS; determining whether to apply the power control adjustment state for the DFT-S-OFDM waveform SRS or to the power control adjustment state for the CP-OFDM waveform SRS; and applying the CLPC command to the determined power control adjustment state, wherein determining the transmit power comprises determining the transmit power based on a corresponding power control adjustment state.
However, Ryu does teach further comprising: receiving the CLPC command; maintaining a power control adjustment state for DFT-S-OFDM waveform SRS; (Ryu: [0197] " if the base station instructs to use DFT-S-OFDM for uplink transmission of a specific terminal, the terminal may perform transmission by adding power to a transmission power value calculated by the terminal itself through Equation 1-a or Equation 1-e as much as .DELTA.1 [dB]");
and another power control adjustment state for CP-OFDM waveform SRS; (Ryu: [0197] "if the base station instructs to use CP-OFDM for uplink transmission of a specific terminal, the terminal may perform transmission by reducing power from the transmission power value calculated by the terminal itself through Equation 1-a or Equation 1-e as much as .DELTA.2 [dB]");
determining whether to apply the power control adjustment state for the DFT-S-OFDM waveform SRS or to the power control adjustment state for the CP-OFDM waveform SRS; (Ryu: [0197] where the determination as to which waveform to use is set by the base station via the PDCCH" and [0009] " determining transmission power of the terminal based on the terminal-specific transmission power parameter and a subcarrier spacing allocated to the terminal");
and applying the CLPC command to the determined power control adjustment state, wherein determining the transmit power comprises determining the transmit power based on a corresponding power control adjustment state. (Ryu: [0197] where the terminal either add power for DFT-D-ODFN or reduce power for CP-OFDM).


Regarding claims 54-55 they are substantially the same as claims 19-20 except claims 54-55 being functions performed in an apparatus for wireless communications whereas claims 19-20 being a method.  As such, claims 54-55 are rejected under the same reasoning as claims 19-20.

Regarding Claim 32, The method of claim 21, Iyer does not explicitly teach further comprising: sending an indication to adjust a transmit power of the SRS of the determined waveform, wherein processing the SRS is based on the transmit power of the SRS.
However, Ryu does teach further comprising: sending an indication to adjust a transmit power of the SRS of the determined waveform, wherein processing the SRS is based on the transmit power of the SRS. (Ryu: [0157] "the base station may appropriately use a closed-loop power control value. More specifically, in Equation 1-a, f(i) is a value that may be dynamically controlled by the base station through the PDCCH, and may appropriately reflect a difference in transmission beam and reception beam gain of the base station...The base station may predict uplink PL in which the transmission beam of the terminal and the reception beam of the base station (that is, GUL) are reflected by using an uplink data channel, uplink control channel, or uplink control signal (e.g., sounding reference signal, demodulation reference signal, or the like) of the terminal. The base station may infer a difference between the downlink PL calculated by the terminal and the uplink PL predicted by the base station using PHR information reported by the terminal and the uplink PL predicted by the base station itself (that is, a difference between the downlink PL and the uplink PL, offset). The base station may perform dynamic configuration through the PDCCH by reflecting the offset value in f(i) (adjusting .delta. value included in f(i))").
(Ryu: [0157]).

Regarding Claim 33, The method of claim 32, Iyer does not explicitly teach further comprising: determining to send the indication to adjust the transmit power of the SRS based on a previously received SRS of the determined waveform.
However, Ryu does teach further comprising: determining to send the indication to adjust the transmit power of the SRS based on a previously received SRS of the determined waveform. (Ryu: [0157] "The base station may infer a difference between the downlink PL calculated by the terminal and the uplink PL predicted by the base station using PHR information reported by the terminal and the uplink PL predicted by the base station itself (that is, a difference between the downlink PL and the uplink PL, offset). The base station may perform dynamic configuration through the PDCCH by reflecting the offset value in f(i) (adjusting .delta. value included in f(i))").
The rational and motivation for adding this teaching of Lin is the same as for Claim 32.

Regarding Claim 34, The method of claim 21, Iyer does not explicitly teach further comprising: sending a closed-loop power control (CLPC) command for SRS to the UE, based on the processing of the SRS.
However, Ryu does teach further comprising: sending a closed-loop power control (CLPC) command for SRS to the UE, based on the processing of the SRS.  (Ryu: [0157] "the base station may appropriately use a closed-loop power control value. More specifically, in Equation 1-a, f(i) is a value that may be dynamically controlled by the base station through the PDCCH, and may appropriately reflect a difference in transmission beam and reception beam gain of the base station").
The rational and motivation for adding this teaching of Lin is the same as for Claim 32.

Regarding Claim 35, The method of claim 34, Iyer does not explicitly teach further comprising: maintaining a power control adjustment state for DFT-S-OFDM waveform SRS for the UE and another power control adjustment state for CP-OFDM waveform SRS for the UE, wherein the CLPC command indicates whether the CLPC command should be applied to DFT-S-OFDM waveform SRS or CP-OFDM waveform SRS; determining whether the CLPC command should apply to the DFT--S- OFDM waveform SRS power control adjustment state or to the CP-OFDM waveform SRS power control adjustment state; and sending an indication of the determined power control adjustment state to which the CLPC command applies.
However, Ryu does teach further comprising: maintaining a power control adjustment state for DFT-S-OFDM waveform SRS for the UE (Ryu: [0197] "if the base station instructs to use DFT-S-OFDM for uplink transmission of a specific terminal, the terminal may perform transmission by adding power to a transmission power value calculated by the terminal itself through Equation 1-a or Equation 1-e as much as .DELTA.1 [dB]"),
and another power control adjustment state for CP-OFDM waveform SRS for the UE, (Ryu: [0197] "if the base station instructs to use CP-OFDM for uplink transmission of a specific terminal, the terminal may perform transmission by reducing power from the transmission power value calculated by the terminal itself through Equation 1-a or Equation 1-e as much as .DELTA.2 [dB]"),
wherein the CLPC command indicates whether the CLPC command should be applied to DFT-S-OFDM waveform SRS or CP-OFDM waveform SRS; (Ryu: [0197] where the determination as to which waveform to use is set by the base station via the PDCCH");
determining whether the CLPC command should apply to the DFT--S- OFDM waveform SRS power control adjustment state or to the CP-OFDM waveform SRS power control adjustment state; (Ryu: [0009] " determining transmission power of the terminal based on the terminal-specific transmission power parameter and a subcarrier spacing allocated to the terminal");
and sending an indication of the determined power control adjustment state to which the CLPC command applies. (Ryu: [0197] "the instruction to use the CP-OFDM and the value of .DELTA.2 [dB] may be configured by the base station through the common RRC signaling, dedicated RRC signaling, or DCI as mentioned above").
The rational and motivation for adding this teaching of Lin is the same as for Claim 32.

Regarding claims 67-70 they are substantially the same as claims 32-35 except claims 57-70 being functions performed in an apparatus for wireless communications whereas claims 32-35 being a method.  As such, claims 67-70 are rejected under the same reasoning as claims 32-35.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416